DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 03/16/2022 has been entered. Claims 1, 3-11, and 14-20 remain pending in the application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10,693,076 in view of Seo et al (US 2004/0137270) (Seo). 

Although claims are not identical, they are not patentably distinct from each other because the patented claims are drawn to a device comprising a compound of formula 1 as shown below and a fluorescent dopant. The patented claims do not require that the fluorescent dopant is the dopant of the instant claims. With respect to the difference, in analogous art Seo teaches an blue emitting material for use in an organic electroluminescent device of formula S-3 as shown below (Seo [0027] [0038]). Seo further teaches that the compound as a blue emitter provides a device with high blue color purity and high luminous efficiency (Seo [0087]).

    PNG
    media_image1.png
    226
    344
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    213
    233
    media_image2.png
    Greyscale

Therefore it would have been obvious to the ordinarily skilled artisan before the effective filing date to use the fluorescent dopant of Seo in the patented device to arrive at the instantly claimed devices.

Claims 1, 3-11, 14-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,411,195 in view of Huh et al (WO 2014/104600) (Huh2). 

Although claims are not identical, they are not patentably distinct from each other because the patented claims are drawn to a device comprising a compound of formula 1 as shown below in an emitting layer with a compound of formula 2 in the emitting layer. The patented claims do not specifically set forth that one benzene group as instantly claimed is replaced with a pyridine, quinoline etc.

    PNG
    media_image3.png
    284
    340
    media_image3.png
    Greyscale

With respect to the difference, in analogous art Huh teaches similar compounds comprising a fused spiro ring systems. Huh teaches that that any one of the spiro rings  has a nitrogen atom and exemplifies pyridine, pyrimidine and pyrazine and teaches that such substitution improves electronic  and bipolar properties (i.e. electron transport properties) (Huh [0068). 

Therefore it would have been obvious to the ordinarily skilled artisan to have modified the claimed materials with the introduction of a nitrogen atom in order to improve electronic and bipolar properties and therefore arrived at the instantly claimed device. 
Claims 1, 3-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-20 of U.S. Patent No. 10,186,666 in view of of Seo et al (US 2004/0137270) (Seo). 

Although claims are not identical, they are not patentably distinct from each other because the patented claims are drawn to a device comprising a compound of formula 1 as shown below in an emitting layer. The patented claims do not require that the device further comprises the fluorescent dopant of the instant claims. With respect to the difference, in analogous art Seo teaches an blue emitting material for use in an organic electroluminescent device of formula S-3 as shown below (Seo [0027] [0038]). Seo further teaches that the compound as a blue emitter provides a device with high blue color purity and high luminous efficiency (Seo [0087]).

    PNG
    media_image1.png
    226
    344
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    213
    233
    media_image2.png
    Greyscale

Therefore it would have been obvious to the ordinarily skilled artisan before the effective filing date to use the fluorescent dopant of Seo in the patented device to arrive at the instantly claimed devices.

Claims 1, 3-11 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of copending Application No. 15/098,258 in view of of Seo et al (US 2004/0137270) (Seo). 

Although claims are not identical, they are not patentably distinct from each other because the copending claims are drawn to a device comprising a compound of formula 1 as shown below and a fluorescent dopant. The patented claims do not require that the fluorescent dopant is the dopant of the instant claims. With respect to the difference, in analogous art Seo teaches an blue emitting material for use in an organic electroluminescent device of formula S-3 as shown below (Seo [0027] [0038]). Seo further teaches that the compound as a blue emitter provides a device with high blue color purity and high luminous efficiency (Seo [0087]).

    PNG
    media_image4.png
    180
    464
    media_image4.png
    Greyscale

    PNG
    media_image2.png
    213
    233
    media_image2.png
    Greyscale

Therefore it would have been obvious to the ordinarily skilled artisan before the effective filing date to use the fluorescent dopant of Seo in the patented device to arrive at the instantly claimed devices.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, and 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable Huh et al (WO 2013100464) in view of Huh et al (WO 2014104600) (Huh2) and further in view of Seo et al (US 2004/0137270) (Seo).

In reference to claims 1, Huh teaches an organic electroluminescent device comprising an anode, a cathode, an organic layer including an emitting layer wherein a compound of formula 1 is a host material for a phosphorescent or fluorescent material and (Huh [42]; [43]; [47]; [25]) as shown 


    PNG
    media_image5.png
    363
    463
    media_image5.png
    Greyscale

for example wherein R1 to R7 are each hydrogen(Huh [81]), n1 is 1 and n2 is 0(Huh [81]), m1 is 1 and m2 is 0 (Huh [81]), Ar1 is an unsubstituted naphthyl(Huh [81] [97]),  and L1 is an unsubstituted pyrenylene group (Huh [81] [95]) , X is O or S (Huh [81]) and formula 2 is linked at two adjacent positions * on formula 1 (Huh [81]). 

Huh discloses the compound of formula (I) that encompasses the presently claimed compound of formula 1-1, including wherein R1 to R7 are each hydrogen, n1 is 1, m1 is 1, Ar1 is an unsubstituted naphthyl, and L1 is an unsubstituted pyrenylene group, X is O or S and formula 2 is linked at two adjacent positions * on formula 1. Each of the disclosed substituents from the substituent groups of Huh are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula (I).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula (1) to provide the compound described above, which is both disclosed by Huh and encompassed within the scope of the present claims and thereby arrive at the claimed material.

Huh does not expressly teach that the aryl groups of the spiro rings in the compound of formula (1) can be heteroaryl groups instead of benzene groups.

With respect to the difference, in analogous art Huh2 teaches similar compounds comprising a fused spiro ring systems for use in OLED devices as host materials. Huh2 teaches that that any one of the spiro rings  has a nitrogen atom and exemplifies pyridine, pyrimidine and pyrazine and teaches that such substitution improves electronic  and bipolar properties (i.e. electron transport properties) (Huh2 [0068). 

Therefore it would have been obvious to the ordinarily skilled artisan to have modified the device as described by Huh the introduction of a nitrogen atom as taught by Huh 2 in order to improve electronic and bipolar properties and therefore arrived at the instantly claimed device.

Huh in view of Huh2 does not expressly teach that the fluorescent material is a compound of formula 501 as instantly claimed. 

With respect to the difference, in analogous art Seo teaches an blue emitting material for use in an organic electroluminescent device of formula S-3 as shown below (Seo [0027] [0038]). Seo further teaches that the compound as a blue emitter provides a device with high blue color purity and high luminous efficiency (Seo [0087]).

    PNG
    media_image2.png
    213
    233
    media_image2.png
    Greyscale


In light of the motivation of using the compound of S-3 as the emitting material as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound of formula S-3 as described by Seo in the device of Huh in view of Huh2 in order to provide a device with high blue color purity and thereby arrive at the claimed invention. 
For Claim 1: Reads on a device with the claimed structure wherein the compound of formula 1 reads on a compound o formula 1-1 wherein c1 is 1, c2 is 0, b5 and b6 are each 0, one of X21 to X24 is N and each other of X21 to X24 and X31 to X34 are CH, X1 is O or S, A3 is a group of formula 2A, b13 is 0, a1 is 1, L1 is pyrenylene, b2 is 1 and R1 is naphthyl and compound S-3 reads on formula 501 wherein Ar501 is pyrene, xd1 to xd3 are each 0, xd4 is 2, each R501 is a phenyl group and each R502 is a substituted phenyl group wherein the substituent is methyl.
For Claim 3: Reads on wherein X1 is O or S.
For Claim 4: Reads on wherein Ar501 is pyrene. 
For Claim 5: Reads on wherein L1 is pyrenylene and L2 is optionally not present.
For Claim 8: Reads on wherein each group R as claimed is optionally not present or otherwise is hydrogen.
For Claim 11: Reads on wherein c1 is 1, c2 is 0 and xd4 is 2. 
For Claim 14: Reads on formula 1(1).
For Claim 16: Reads on a compound of formula 501-2. 
For Claim 18: Reads on wherein the materials are both present in the emission layer. 


In reference to claims 6-7, Huh in view of Huh2 and Seo teaches the device as described above for claim 5. The instant claims are directed to positional isomers of the compounds taught therein, wherein the compound requires one of several positional isomers of the pyrenylene group of Huh in view of Seo. It is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
For Claim 6: Reads on wherein L1 is 3-38, 3-39 or 3-40 and L2 is optionally not present.
For Claim 7: Reads on wherein L1 is 4-32, 4-33, or 4-34 and L2 is optionally not present
In reference to claims 9-10, Huh in view of Huh2 and Seo teaches the device as described above for claim 1. The instant claims are directed to positional isomers of the compounds taught therein, wherein the compound requires one of two possible positional isomers of the naphthalene group of Huh in view of Seo. It is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
For Claim 9: Reads on wherein R1 is 5-2 or 5-3 and each other R is H.
For Claim 10: Reads on wherein R1 is 6-9 or 6-10 and each other R is H.

In reference to claims 17, Huh in view of Huh2 and Seo teaches the device as described above for claim 1. The instant claims are directed to positional isomers of the compounds taught therein, wherein the compound requires one of several positional isomers of the pyrenylene group and one of the positional two positional isomers of the naphthalene group of Huh in view of Seo. It is noted that compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound presently claimed, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
For Claim 17: Reads on the claimed device with compound 1.


In reference to claim 19, Huh in view of Huh2 and Seo teaches the device as described above for claim 18 and further teaches that the material of formula (1) is included as a host material with a dopant which generally and exemplifies host concentrations of 93% (Huh [358]).  

In reference to claim 20, Huh in view of Huh2 and Seo teaches the device as described above for claim 1 and further teaches that the device includes a hole transport layer and an electron transport layer (Huh [310]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Sean M DeGuire/Examiner, Art Unit 1786